                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 JAMES EDWARD HARRIS, JR.,

                      Plaintiff,

                      v.                            CAUSE NO.: 3:19-CV-942-JD-MGG

 SUPERVISOR WANDA,

                      Defendant.

                                   OPINION AND ORDER

       James Edward Harris, Jr., a prisoner without a lawyer, filed a complaint. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review

the merits of a prisoner complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief against

a defendant who is immune from such relief.

       In the complaint, Harris alleges that he told Supervisor Wanda, who supervises

the kitchen at the St. Joseph County Jail, that he has allergies to certain types of food.

However, she continued to serve him these types of food and did not offer him food

that does not trigger his allergies. Though Supervisor Wanda eventually made some

effort to accommodate Harris’ allergies, she did so by serving him the same type of food

each day, including meat, potatoes, and rice, which has caused him to lose weight and
to become ill. Harris seeks money damages and to not have to eat the same types of

food every day.

       Harris asserts that Supervisor Wanda violated his rights under the Eighth

Amendment by refusing to accommodate his food allergies properly. To establish such

an Eighth Amendment claim, a prisoner must satisfy both an objective and subjective

component by showing: (1) his medical need was objectively serious; and (2) the

defendant acted with deliberate indifference to that medical need. Farmer v. Brennan,

511 U.S. 825, 834 (1994). A medical need is “serious” if it is one that a physician has

diagnosed as mandating treatment, or one that is so obvious that even a lay person

would easily recognize the necessity for a doctor’s attention. Greeno v. Daley, 414 F.3d

645, 653 (7th Cir. 2005). Deliberate indifference means that the defendant “acted in an

intentional or criminally reckless manner, i.e., the defendant must have known that the

plaintiff was at serious risk of being harmed and decided not to do anything to prevent

that harm from occurring even though he could have easily done so.” Board v. Farnham,

394 F.3d 469, 478 (7th Cir. 2005). Based on the allegations in the complaint that Harris’

diet has resulted in medical complications, Harris asserts a plausible Eighth

Amendment claim against Supervisor Wanda.

       Harris also seeks an injunctive relief to obtain a medically and nutritionally

appropriate diet. Because the Prison Litigation Reform Act limits the court’s authority

to grant injunctive relief in this case, the injunctive relief, if granted, will be limited to

ordering correctional officials to accommodate his dietary needs as required by the

Eighth Amendment. See Westefer v. Neal, 682 F.3d 679 (7th Cir. 2012). The Warden of the


                                                2
St. Joseph County Jail has both the authority and the responsibility to ensure that Harris

receives the accommodations to which he is entitled under the Eighth Amendment. See

Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011). Therefore, the court will add the

Warden as a defendant in her official capacity and allow Harris to proceed against her

on an injunctive relief claim.

         For these reasons, the court:

         (1) GRANTS James Edward Harris, Jr., leave to proceed against Supervisor

Wanda on an Eighth Amendment claim for money damages for acting with deliberate

indifference to serious medical needs by failing to properly accommodate his dietary

needs;

         (2) ADDS the Warden of the St. Joseph County Jail as a defendant;

         (3) GRANTS James Edward Harris, Jr., leave to proceed against the Warden of

the St. Joseph County Jail in her official capacity on a claim for injunctive relief to obtain

the dietary accommodations as required by the Eighth Amendment;

         (4) DISMISSES all other claims;

         (5) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Supervisor Wanda and the Warden of the St. Joseph County Jail at the St.

Joseph County Jail with a copy of this order and the complaint (ECF 1) as required by 28

U.S.C. § 1915(d); and

         (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Supervisor Wanda and the

Warden of the St. Joseph County Jail to respond, as provided for in the Federal Rules of




                                              3
Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which James Edward

Harris, Jr., has been granted leave to proceed in this screening order.

       SO ORDERED on November 18, 2019

                                                     /s/ JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             4
